 1   Joseph S. Kistler (3458)
     Todd W. Prall (9154)
 2   HUTCHISON & STEFFEN, PLLC
     Peccole Professional Park
 3   10080 West Alta Drive, Suite 200
     Las Vegas, NV 89145
 4   Tel: (702) 385-2500
     Fax: (702) 385-2086
 5   Email: jkistler@hutchlegal.com
            tprall@hutchlegal.com
 6
     T. James Truman (3620)
 7   T. JAMES TRUMAN & ASSOCIATES
     3654 N. Rancho Drive, Suite 101
 8   Las Vegas, NV 89130
     Tel: (702) 256-0156
 9   Fax: (702) 396-3035
     Email: district@trumanlegal.com
10
     Attorneys for Plaintiffs and Counter-defendants
11
                               UNITED STATES DISTRICT COURT
12
                                          DISTRICT OF NEVADA
13
14    TODD LEE LEANY, Trustee of the TODD              )   CASE NO. 2:15-cv-01349-MMD-CWH
      LEE LEANY IRREVOCABLE TRUST;                     )
15    CENTURY PROPERTIES HENDERSON 18,                 )
      LLC, a Nevada limited liability company,         )   STIPULATION AND [PROPOSED]
16                                                     )   ORDER TO EXTEND TIME TO
                            Plaintiffs,                )   FILE JOINT PRE-TRIAL
17                                                     )   MEMORANDUM
      vs.                                              )
18                                                     )   (First Request)
      SAN DIEGO STEEL HOLDINGS GROUP,                  )
19    INC., a California corporation; DAVID            )
      PERKINS, Individually; ERIC B. BENSON,           )
20    Individually; and DOES I through X,              )
      inclusive; and ROE CORPORATIONS I                )
21    through X, inclusive,                            )
                                                       )
22                      Defendants.                    )
      _____________________________________            )
23
24
25
26
27
28
 1    SAN DIEGO STEEL HOLDINGS GROUP,                     )
 2    INC., a California corporation; DAVID               )
      PERKINS, and ERIC BENSON,                           )
 3                                                        )
              Counter-claimants and Third-Party           )
 4            Plaintiffs                                  )
                                                          )
 5    v.                                                  )
                                                          )
 6    TODD LEE LEANY, in his individual                   )
      capacity and as Trustee of the TODD LEE             )
 7    LEANY IRREVOCABLE TRUST; UINTAH                     )
      LAND INVESTMENTS, LLC, a Nevada                     )
 8    limited liability company; CENTURY                  )
      PROPERTIES HENDERSON 18 LLC, a                      )
 9    Nevada limited liability company; DON F.            )
      AHERN and DFA, LLC, a Nevada limited                )
10    liability company.                                  )
                                                          )
11          Counter-defendants and Third-Party            )
            Defendants.                                   )
12    _____________________________________               )

13          Plaintiffs/Counterdefendants/Third Party Defendants TODD LEE LEANY, in his

14   individual capacity and as trustee of the TODD LEE LEANY IRREVOCABLE TRUST;

15   CENTURY PROPERTIES HENDERSON 18, LLC; and UINTAH LAND INVESTMENTS,

16   LLC (collectively, “Leany”), Defendants/Counterclaimants/Third Party Plaintiffs SAN DIEGO

17   STEEL HOLDINGS GROUP, INC.; DAVID PERKINS; and ERIC BENSON (collectively,

18   “SDSHG”), and Third Party Defendants, DON F. AHERN and DFA, LLC (collectively,

19   “DFA,” and together with Leany and SDSHG the “Parties”), by and through their undersigned

20   counsel, hereby stipulate as follows:

21          1.      That the time for filing the Joint Pretrial Memorandum be extended from

22   November 14, 2018 two weeks to November 28, 2018.

23          2.      Good cause exists for this brief extension due to counsel for the respective

24   Parties having been tied up in trials and other matters since attending the settlement conference

25   in the middle of October, thereby necessitating a brief extension to reach agreements on a

26   jointly filed pre-trial memorandum. The Parties have in good faith commenced to process of

27   coordinating exhibits, stipulated facts, and other issues that need to be included in the Joint Pre-

28


                                                    -2-
 1   Trial Memorandum, but need some additional time to see if agreement can reached on these
 2   issues prior to submitting the Joint Pre-Trial Memorandum.
 3    DATED this 9th day of November, 2018.         DATED this 9th day of November, 2018
 4    HUTCHISON & STEFFEN, PLLC                     SNELL & WILMER, LLP
 5
 6           /s/ Todd W. Prall                        /s/ V. R. Bohman
      Joseph S. Kistler (3458)                      James D. Kilory (Pro Hac Vice)
 7    Todd W. Prall (9154)                          V.R. Bohman (13075)
      Peccole Professional Park                     2882 Howard Hughes Parkway, Suite 1100
 8    10080 West Alta Drive, Suite 200              Las Vegas, Nevada 89169
      Las Vegas, NV 89145
 9                                                  Attorneys for Defendants/Counter-claimants
      T. James Truman (3620)                        San Diego Steel Holdings Group, Inc., Eric
10    T. JAMES TRUMAN & ASSOCIATES                  Benson, and David Perkins
      3654 N. Rancho Drive, Suite 101
11    Las Vegas, NV 89130

12    Attorneys for Plaintiffs and Counter-
      defendants Todd Lee Leany, individually and
13    as Trustee for the Todd Lee Leany
      Irrevocable Trust, and Century Properties
14    Henderson 18, LLC, and Third-Party
      Defendant Uintah Land Investments, LLC
15
      DATED this 9th day of November, 2018.
16
      REID RUBINSTEIN & BOGATZ
17
18       /s/ Jaimie Stilz
      I. Scott Bogatz (3367)
19    Jaimie Stilz (13772)
      300 South 4th Street, Suite 830
20    Las Vegas, Nevada 89101
21    Attorneys for Third-Party Defendants DFA,
      LLC and Don Ahern
22
23                                             ORDER

24          IT IS SO ORDERED.
                         13
25          DATED this ______ day of November, 2018.

26
                                                ___________________________________
27                                              UNITED STATES JUDGE

28


                                                  -3-
